DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/07/2022 is acknowledged. Regarding the Office action mailed 12/07/2021:
The rejection of claim 18 under 35 USC 112(b) for lack of antecedent basis is withdrawn in view of the amendment to claim 18, changing dependency from claim 13 to claim 15.
The rejection of claims 2-6 under 35 USC 112(d) for failing to further limit a dependent claim is withdrawn in view of the amendment to claim 1, requiring the disposable cartridge as part of the claimed system.
The rejection of claims 1-6, 13-18 and 22 under 35 USC 103 over Siegrist (US 2011/0111987) in view of Namkoon (US 2008/0053647) is withdrawn in view of the amendments to claims 1 and 13, which does not account for the structural limitations regarding a “bottom panel” and the spatial relationships of the chambers on the top surface of the bottom panel and the channels on the underside of the panel.
For the same reason, the rejection of claim 7 further in view of Handique (US 2008/0160601), the rejection of claim 8 further in view of deSorgo (1996) and Burroughs (US 2014/0302562), the rejection of claims 9 and 11 further in view of Handique (US 2008/0160601) and deSorgo (1996), the rejection of claim 10 further in view of Handique (US 2008/0160601) and Tonapi (US 2005/0049350), the rejection of claims 19 and 21 further in view of deSorgo (1996), and the rejection of claim 20 further in view of Tonapi (US 2005/0049350) are withdrawn.
The provisional double-patenting rejection over co-pending application 16/303,441 is withdrawn in view of the terminal disclaimer filed 03/07/2022.
New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647, previously cited).
Regarding claim 1, Connolly disclosed a system comprising:
a disposable cartridge including a cylindrical rotor with a sample chamber
Paragraph [0094]: “Referring to FIG. 26, disposable cartridge 300 is depicted. Disposable cartridge 300 is similar to disposable cartridge 100 except in that a different cylindrical insert 302 is used. The cylindrical insert 302 is disposed within an inner cylindrical surface of cartridge body 304 and is rotatably connected thereto…By rotating the cylindrical insert 302 relative to the cartridge body 304, each individual port 306 can be selectively aligned with syringe mold 308, thereby permitting fluid to be selectively injected or withdrawn from a desired chamber.” 
Cylindrical insert 302 constitutes a “cylindrical rotor”. 
Paragraph [0095]: “Referring to FIG. 27, a top view of the cylindrical insert 302 is shown. Cylindrical insert 302 comprises a disrupting chamber 310 that is fluidly connected to a first port among the ports 306 (see FIG. 26).”
Paragraph [0101]: “In operation, and with reference to FIG. 30, a biological sample is disposed in disrupting chamber 310 of cylindrical insert 302.”
Disrupting chamber 310 constitutes a “sample chamber”.
the disposable cartridge comprises a bottom panel comprising a top surface and an underside surface,
a plurality of chambers formed on the top surface of the bottom panel,
a plurality of channels formed on the underside surface of the bottom panel
See figures 27 and 28A. Figure 27 shows the top view of the cylindrical rotor (paragraph 0095), while figure 28A shows the bottom view (paragraph [0097]). As can be seen, the cylindrical rotor comprises a “bottom panel” (“bottom edge”; paragraphs [0095], [0097]), which forms the bottoms of a plurality of chambers formed on top of this “bottom panel” (figure 27), and a plurality of channels are formed along the “underside surface” of this “bottom panel” (figure 28A).
a Polymerase Chain Reaction (PCR) chamber formed on the underside surface of the bottom panel and defining a heat exchange surface
Paragraphs [0101]-[0110], with reference to figure 30, describe operation of the system to extract and purify nucleic acids from a sample, and ultimately subject the nucleic acids to PCR amplification. At paragraph [0109]: “The hydrated PCR reagents are then combined with the nucleic acid solution by, for example, injecting the nucleic acid solution into chamber 512. The combined solution is then injected into elongated chamber 404 (see FIG. 28A) that traverses at least a portion of a bottom edge of the cylindrical insert 302.”
Paragraphs [0097]-[0098], with reference to figures 28A and 28B, describe how the bottom of the disposable cartridge contacts “contact surface 408” of the cartridge drive. Beneath the contact surface are “first heater 416” and “second heater 418” (figure 28B). The cylindrical insert 302 (the cylindrical rotor) is rotated, which “permits specific zones to be disposed near…a first heater or a second heater” (paragraph [0098]). 
At paragraph [0110]: “Elongated chamber 404 is similar to elongated chamber 402 described elsewhere in this specification. The elongated chamber includes two zones that are sufficiently distant from one another such that each zone can be placed over two different heaters that are at two different temperatures…By rotating the cylindrical insert 302, the two ends of the elongated chamber 404 can be sequentially sent through multiple high/low temperature cycles. For example, this cycle may be repeated about thirty times.”
Elongated chamber 404 constitutes a PCR chamber formed on the underside surface of the bottom panel and defining a heat exchange surface; see figure 28A, where the “bottom” of elongated chamber 404, which mates with “contact surface 408” of the cartridge drive (figure 28B), constitutes a heat exchange surface. Note that while this “bottom” of elongated chamber 404 appears to be open in figure 28A, figure 2 and paragraph [0062] explains that the top and bottom of the cylindrical insert are sealed with films 104. Therefore, film 104 forms the bottom of elongated chamber 404, and constitutes a heat exchange surface of the PCR chamber.
wherein the PCR chamber is in fluid communication with the sample chamber
The discussion at paragraph [0101], with reference to figure 30, begins with disposing a biological sample in disrupting chamber 310 (the sample chamber). Paragraphs [0101]-]0108] describe how the sample is passed through various chambers and channels, and treated with various reagents and processes to purify nucleic acid from the sample. The nucleic acids ultimately are injected into elongated chamber 404 (paragraph [0109]). Therefore, the sample chamber and the PCR chamber are fluidically connected.
a mounting platform configured to receive the disposable cartridge,
a heat source…configured to…engage the heat exchange surface along one side of the PCR chamber,
an actuator system disposed in combination with the mounting platform and operative to…rotate the PCR chamber about an axis of rotation and into radial alignment with the…heating element of the heat source
Paragraphs [0097]-[0098], with reference to figures 28A and 28B, describe how the bottom of the disposable cartridge contacts “contact surface 408” of the cartridge drive. The cartridge drive constitutes a mounting platform configured to receive the disposable cartridge (for more detail, see figure 24 and paragraph [0092]). Beneath the contact surface are “first heater 416” and “second heater 418” (figure 28B). The cylindrical insert 302 (the cylindrical rotor) is rotated, which “permits specific zones to be disposed near…a first heater or a second heater” (paragraph [0098]). This rotation is caused by the cartridge drive (paragraphs [0091]-[0092]). Therefore, the cartridge drive constitutes an actuator system operative to rotate the PCR chamber about an axis of rotation and into radial alignment with the heating element of the heat source.
Regarding claim 2, as discussed above, Connolly’s device comprised a heat exchange surface along one side of the PCR chamber (the side which contacts “contact surface 408”; see figures 28A and 28B).
Regarding claim 3, Connolly disclosed (paragraph [0063]; see also figure 2): “In one embodiment a chip 107 containing biological probes is affixed to the cartridge body 102. The fluid contained in the chambers 103 is transferred to contact the chip 107 containing biological probes initiating reaction or detection chemistry.” See also figure 5A-B and paragraph [0070], where Connolly notes that chip 107 forms one side of the reaction chamber 142. Therefore, reaction chamber 142 constitutes a reaction chamber. At paragraph [0112], Connolly describes how the “amplified solution is injected into reaction chamber 142”. Therefore, the PCR chamber and the reaction chamber are in fluid communication.
Regarding claim 4, Connolly disclosed (paragraphs [0085]-[0086]) that the means of detection of a target nucleic acid was the result of hybridization of the target nucleic acid to probes on the chip, followed by coating the bound target nucleic acid with metal, resulting in formation of a conductor on the chip. The reduced resistance across the probes indicates the presence of the target. Therefore, this is an electronic analysis of the assay fluid.
Regarding claim 5, per the discussion in paragraph [0101]-[0112], Connolly’s PCR chamber (elongated chamber 404; paragraph [0110]) interposed the sample chamber (disrupting chamber 310; paragraph [0101]) and the reaction chamber (reaction chamber 142; paragraph [0112]).
Regarding claim 7, Connolly describes the heating element as a resistor; paragraph [0093]: “At least one resistor 251 is positioned on the heater mount 250. A heating plate 252 transfers heat from the resistor 251 through the heating plate 252 and to a desired location on the disposable cartridge 100.”

Regarding claim 13, the differences between the claimed system and that of claim 1 are:
Claim 13 specifies that the sample chamber formed on the top surface has “an opening at one end for receipt of the assay fluid”. 
Claim 13 does not require “a plurality” of chambers formed on the top surface of the bottom panel; it only requires the “sample chamber”.
Claim 13 does not require “a plurality of channels” formed on the underside surface of the bottom panel.
While claim 1 requires a “compliant heating element” able to “conform to a contour of the heat exchange surface” of the PCR chamber, claim 13 requires a “conformal material” disposed over at least a portion of the heat exchange surface of the PCR chamber. 
For differences 2 and 3, Connolly applies as discussed for claim 1 above.

Regarding difference 1, as can be seen from figure 30, disruption chamber 310 is open at the top; Connolly disclosed (paragraph [0101]): “…a sample is disposed in disrupting chamber 310…”. At paragraph [0073], Connolly discloses that this open end is protected by a heat seal film, through with the sample can be injected. Even if one were to argue that this film means the sample chamber does not have an “opening” at one end, the act of injecting the sample creates an opening by piercing the film.

Regarding claims 14-17, see discussion of claims 2-5 above.

Regarding claim 1, Connolly did not disclose: (1) that the heating element of the heat source was “compliant”, such that it could “conform to a contour of the heat exchange surface to accelerate target amplification of an assay fluid”, or (2) that the actuator was additionally configured to drive a shaft along the axis of rotation to define an open position and a closed position, wherein in the open position, a gap is defined between the mounting platform and the underside surface of the cylindrical rotor, and wherein in the closed position, the shaft is configured to move the mounting platform upwardly until the mounting plate is pressed against the plurality of channels and the PCR chamber to apply a contact force along an interface between the platform and the underside surface of the cylindrical rotor.
Regarding claim 7, Connolly did not disclose that the heating element included a conformal material disposed over the resistance heater, as would be the case if Connolly had fashioned the “contact surface” (figure 25, “230”; figure 28B, “408”) from a conformal material.
Regarding claim 13, Connolly did not disclose: (1) the presence of a “conformal material” disposed over the heat exchange surface of the PCR chamber, or (2) that the actuator was additionally configured to drive a shaft along the axis of rotation to define an open position and a closed position, wherein in the open position, a gap is defined between the mounting platform and the underside surface of the cylindrical rotor, and wherein in the closed position, the shaft is configured to move the mounting platform upwardly until the mounting plate is pressed against the plurality of channels and the PCR chamber to apply a contact force along an interface between the platform and the underside surface of the cylindrical rotor.
Regarding claim 22, as Connolly did not disclose a conformal material over the heat exchange surface, Connolly consequently did not disclose the thickness of a conformal material.

Corbett disclosed a system for conducting assays comprising a rotatable platform in which the assay was conducted (abstract). Corbett also disclosed an actuation system comprising shafts (solenoids) that could be driven along (i.e. parallel to) the axis of rotation of the platform to press a heating assembly (heater ring) against the platform to heat selected areas (figures 8 and 9, paragraphs [0164], [0165], [0202]). Corbett disclosed (paragraph [0202]): “The heater ring 20 is preferably designed to move up to contact the rotatable platform 1, and move down to allow the rotatable platform 1 to rotate freely, and to quickly remove the heat from the reaction well.”

Namkoong disclosed a problem of heat transfer inhibition when particles such as dust are trapped between two substrates (one being a heater, the other being a PCR chip); see paragraph [0007]. Namkoong disclosed a solution to this problem, in that a “heat transfer facilitating layer” was interposed between the two substrates (paragraphs [0011], [0046], Fig. 2). While Namkoong did not use the term “compliant”, Namkoong described the material as being able to “hold” particles (paragraphs [0011], [0047]). Namkoong was clearly referring to the particles trapped between the substrates, and illustrated how the heat transfer facilitating layer “holds” these particles in Fig. 2, where it can be seen that the particles become impressed in the heat transfer facilitating layer, such that the layer is able to conform to these surface irregularities and provide thermal contact with the surface. Thus, Namkoong implicitly disclosed a conformal material. 
Namkoong also disclosed that the heat transfer facilitating layer could “be formed as a thin film on a surface of at least one of the high-temperature substrate and the low-temperature substrate” (paragraph [0015], emphasis provided). Thus, Namkoong disclosed a “conformal” heating element, i.e. where the film was formed on the “high-temperature substrate”, i.e. the heating element (as recited in claim 1), as well as a conformal layer on the heat exchange surface of the PCR chip, i.e. the “low temperature substrate” (as recited in claim 13). Namkoong disclosed that the material of the heat transfer facilitating layer could be “any soft and flexible materials which have a thermal conductivity in the X-Y direction of 100-10,000 W/(mK) and can hold the particles” (paragraph [0051]).
Regarding claim 22, Namkoong disclosed the heat transfer facilitating layer was between 10 and 1000 µm. As discussed at MPEP 2144.05, when the claimed range overlaps or lies within the range taught in the prior art, a prima facie case of obviousness exists.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system of Connolly by incorporating a drive system as disclosed by Corbett so that the heating element could be placed against the contact surface when heating was required, and withdrawn from the contact surface when heating was not required so as to “quickly remove the heat”, and also so as to allow the contact surface to rotate freely with the cylindrical rotor of the disposable cartridge above. Connolly disclosed (paragraph [0098]) that the heaters were “[d]isposed beneath the rotatable contact surface 408” and were “fixedly mounted to the cartridge drive such that they do not rotate when contact surface 408 is rotated”. This means one of two things: (1) the heaters were spaced apart from the contact surface, which would mean that heat transfer from the heaters to the contact surface was not as efficient as it could have been, or (2) the heaters were in contact with the contact surface, which would have provided more efficient heat transfer, but would have caused friction between the contact surface and the heaters when the contact surface was rotated (and inevitably lead to wear). By incorporating a drive mechanism such as disclosed by Corbett, one could provide direct contact for efficient heat transfer, and break contact when the contact surface and cylindrical rotor of the cartridge were rotated.
It would also have been obvious to use a conformable material either as the contact surface itself, and/or on the bottom of the cartridge rotor, so as to provide for more effective heat transfer, according to the principles disclosed by Namkoong.

Claims 9, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647, previously cited) as applied to claims 1-5, 7, 13-17, and 22 above, and further in view of deSorgo (1996, cited in the Office action mailed 10/23/2020).
The teachings of Connolly, Corbett and Namkoong have been discussed. Namkoong did not disclose that the heat transfer facilitating layer was selected from the materials recited in claims 9 and 19, or had a Shore A hardness of between about 30 to about 70 as recited in claims 11 and 21.
deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4, paragraph above figure 1), which was analogous to the problem disclosed by Namkoong regarding particles trapped between the two surfaces. One such material was thermally conductive silicone elastomers filled with thermally conductive ceramic particles, in thicknesses from 0.1-5 mm, with a Shore A hardness from 5 to 85 (page 6). deSorgo disclosed that such materials could be compressed to conform to surface irregularities (id.). deSorgo’s material qualifies as an elastomer, a silicone, and a rubber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly, Corbett and Namkoong by using the silicone elastomer disclosed by deSorgo as the heat transfer facilitating layer disclosed by Namkoong, as both were taught in the art for serving as materials for facilitating heat transfer by eliminating air space between mating surfaces (due to trapped particles in the case of Namkoong, or imperfections in the surfaces themselves in the case of deSorgo). See MPEP 2144.06.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647, previously cited) and deSorgo (1996, cited in the Office action mailed 10/23/2020) as applied to claims 9, 11, 19 and 21 above, and further in view of Burroughs (US 2014/0302562, IDS reference).
The disclosures of Connelly, Corbett, Namkoong and deSorgo have been discussed. These references did not disclose a heat source including an RF energy source.
Burroughs disclosed a heat source for conducting PCR comprising a substrate that was subjected to electromagnetic energy, which resulted in a PCR ramp rate of at least 5°C/sec (abstract). In particular, Burroughs disclosed (paragraph [0146]): “In case of radio wave or radio-frequency heating, the substrate or a section or layer thereof is heated by the application of radio waves of high frequency. The RF energy can be produced by an RF generator…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly, Corbett, Namkoong and deSorgo by substituting the resistance heater of Connolly with the RF heating mechanism of Burroughs, since this was an alternative means taught in the art for providing heat for conducting PCR. See MPEP 2144.06.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647, previously cited) as applied to claims 1-5, 7, 13-17, and 22 above, and further in view of Siegrist (US 2011/0111987, cited in the Office action mailed 12/07/2021).
The teachings of Connolly, Corbett and Namkoong have been discussed. Connolly described an embodiment in which amplified nucleic acids were transferred to a separate reaction chamber via a channel, whereupon the amplified nucleic acids were detected by hybridization with probes (see discussion of claims 3 and 4 above). In this situation, the PCR chamber and the reaction chamber (for detection) were not “integral”.
Siegrist also disclosed a rotatable cartridge for performing PCR; Fig. 1 and paragraph [0031]: “a microfluidic compact disc (CD) 10 having a microfluidic feature 12 capable of conducting both lysis and PCR on a CD”.
In an embodiment, Siegrist disclosed that the chamber for conducting PCR could be interrogated by an LED and PMT, to allow real-time detection during amplification; see paragraph [0046]: “In the case of real-time fluorescence monitoring of NA amplification (e.g., real-time PCR or qPCR), fluorescence readings can be taken during amplification. For example, an LED mounted above the PCR (or other) channel can excite the sample in the channel, and a PMT mounted at an angle to the channel can be used to detect the emission.” In this case, the PCR chamber and the reaction chamber would be one and the same, i.e. “integral”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly, Corbett and Namkoong by configuring the device for real-time monitoring of the amplification as described by Siegrist. Doing so would have provided additional functionality to the system, in that an earlier detection of the target nucleic acid would be achieved.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647, previously cited) as applied to claims 1-5, 7, 13-17, and 22 above, and further in view of Tonapi (US 2005/0049350, cited in the Office action mailed 10/23/2020).
The teachings of Connolly, Corbett and Namkoong have been discussed. While Namkoong disclosed a heat transfer facilitating layer, Namkoong did not disclose such material was configured to elongate from between about 20% to about 50% of an original dimension.
Tonapi disclosed (paragraph [0004]): “As is generally well known, the existence of air gaps between two opposing surfaces reduces the ability to transfer heat through the interface between the surfaces…To address this problem, polymeric compositions have been developed for placement between the heat transfer surfaces to decrease the thermal resistance therebetween.”
Tonapi disclosed (paragraph [0005]): “In general, a heat dissipating unit is attached to the heat generating component via a thin-layer of thermal interface material (TIM). This material is typically a filled polymer system.”
Tonapi disclosed (paragraph [0006]): “In many TIM applications the TIM must be sufficiently compliant to provide mechanical isolation of the heat generating component and the heat dissipating unit in those cases where the Coefficient of Thermal Expansion (CTE) of the heat generating component is significantly different (higher or lower) than that of the heat dissipating unit.”
Tonapi disclosed a matrix containing filler particles useful as a thermal interface material (paragraph [0014]). Tonapi disclosed polydimethylsiloxane (a silicone, elastomer and rubber; paragraph [0015]) as a preferred matrix. Tonapi disclosed the fillers were thermally conductive particles (paragraph [0037]).
Tonapi disclosed (paragraph [0051]): “In one embodiment, the composition of the present disclosure is a one-part heat cured silicone matrix which contains fine alumina as the filler. Silicone formulations with low modulus and good elongation provide compositions that are able to withstand thermal stress and high humidity-high temperature environments without appreciable material or performance degradation.”
Two polydimethylsiloxane-based compositions disclosed in Table 2 have elongation values of 21 and 26%.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the materials used for the heat transfer facilitating layer disclosed by Namkoong with the material disclosed by Tonapi, as it possesses the feature required, specifically thermal conductivity (which would allow heat from the heater to be effectively transferred to the cartridge) and a compliant nature (which would allow elimination of air space resulting from trapped particles between the mating surfaces, as disclosed by Namkoong). Thus, selection of Tonapi’s disclosed thermal interface material represents the selection of a material based on its art-recognized suitability for a given purpose (MPEP 2144.07), as well as substituting one alternative for another, where both were disclosed in the prior art for the same purpose (MPEP 2144.06).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637